Citation Nr: 1505685	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.

2.  Whether the appellant's notice of disagreement with an April 2009 rating decision denying service connection for hearing loss and tinnitus received on July 12, 2010, was timely.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to April 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from November 2010 and December 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the appellant and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

At the April 2013 Board hearing, the appellant also indicated, through his attorney, that he wanted to withdraw his appeal with respect to the issue of whether his notice of disagreement received on July 12, 2010, was timely.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  That issue has accordingly been dismissed below.

The Board notes that the issues on appeal originally included entitlement to service connection for bilateral hearing loss and tinnitus.  Before the matter was certified to the Board, however, in a July 2012 rating decision, the RO granted service connection for hearing loss and tinnitus and assigned initial 10 percent disability ratings, effective May 12, 2010.  The grant of service connection for bilateral hearing loss and tinnitus constitutes a full award of the benefit sought on appeal with respect to those claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The appellant did not thereafter submit a notice of disagreement with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as his Virtual VA and VBMS folders.  The Board notes that the records in the appellant's electronic VA files are currently duplicative of the records contained in the paper claims folder.  

At his April 2013 Board hearing, the appellant testified that he had been diagnosed as having diabetes mellitus.  In light of the decision below, the Board finds that a claim of service connection for diabetes mellitus has been reasonably raised.  The Agency of Original Jurisdiction (AOJ) has not yet had the opportunity to adjudicate this claim in the first instance.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The appellant's active service involved duty or visitation in the Republic of Vietnam during the Vietnam era, including presence in the inland waters of Vietnam.  Absent affirmative evidence to the contrary, he is legally presumed to have been exposed during such service to an herbicide agent.

2.  The record on appeal shows that the appellant has been diagnosed as having ischemic heart disease and, absent affirmative evidence to the contrary, this condition is legally presumed to have been incurred in service as a result of herbicide exposure.

3.  In April 2013, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issue of whether his notice of disagreement with an April 2009 rating decision denying service connection for hearing loss and tinnitus received on July 12, 2010, was timely.  


CONCLUSIONS OF LAW

1.  Ischemic heart disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for withdrawal of an appeal have been met with respect to the issue of whether the appellant's notice of disagreement with an April 2009 rating decision denying service connection for hearing loss and tinnitus received on July 12, 2010, was timely.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Entitlement to service connection for ischemic heart disease

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

VA regulations further provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  The enumerated diseases which are deemed to be associated with herbicide exposure include ischemic heart disease.  See 38 C.F.R. § 3.309(e) (2014).

In this case, the appellant's service personnel records indicate that he served as a boatswain's mate aboard the U.S.S. Canberra (CA70) from August 1968 to February 1970; aboard the U.S.S. Gray (DE-1054) from April 1970 to March 1971; and aboard the U.S.S. Hull (DD 945) from May 1971 to April 1972.  

In response to a request for information from the RO, in November 2010, the service department indicated that the U.S.S. Canberra had been in the official waters of Vietnam from October 14, 1968, to November 17, 1968, and again from November 28, 1968, to December 23, 1968.  In addition, the service department indicated that the U.S.S. Hull had been in the official waters of Vietnam from May 28, 1971, to July 13, 1971, and again from July 28, 1971, to August 8, 1971.  The service department indicated that the record, however, provided no proof that the appellant had had in-country service in Vietnam.  

In support of his claim, the appellant thereafter submitted a copy of a document entitled "Administrative Remarks" noting that the U.S.S. Hull had visited several ports of call between April 1971 and August 1971, including DaNang, Vietnam, and that he was authorized to wear the Vietnam Service Medal with 1 star as a result of this deployment.  The appellant's DD Form 214 confirms that he is the recipient of the Vietnam Service Medal with one Bronze Star, as well as the Republic of Vietnam Campaign Medal.  

In a December 2010 statement, the appellant indicated that, although he had no specific memory of the U.S.S. Hull's DaNang port call, his position as a boatswain's mate required him to tend the ship's lines and move supplies from the dock onto the ship.  Therefore, he indicated that "I believe I must have set foot on Vietnamese soil."  

At his April 2013 hearing, the appellant reiterated that, although he had no specific memory of stepping ashore in DaNang, given his duties as a boatswain's mate, it was his belief that he had to have stepped ashore to tie the lines and load ammunition.  In addition, the appellant testified that, during his tour of duty aboard the U.S.S. Canberra, the ship operated very close to the shore of Vietnam, sometimes within 500 yards of shore.  

The Board observes that VA's Adjudication Procedure Manual includes a list of ships which operated temporarily in Vietnam's inland waterways or those which docked to the shore.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1MR (M21-1MR), pt. IV, subpt. ii, § 1.H.28.h.  

The list of ships operating temporarily on Vietnam's inland waterways includes "blue water" ships which operated primarily on Vietnam's offshore waters but entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.  Id.  The Board observes that this list includes the U.S.S. Canberra, which was noted to have operated on the on Cua Viet River (Song Thach Han) on December 10, 1968, during the appellant's tour of duty aboard that ship.  

Similarly, the list of ships that docked to shore or pier in Vietnam includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, VA assumes that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any veteran aboard a ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore.  Id.  In this case, as set forth above, the appellant's service personnel records establish that the U.S.S. Hull visited several ports of call during his tour of duty onboard that ship, including DaNang, Vietnam.  In addition, the appellant has testified that, in light of his duties as a boatswain's mate, he could have stepped foot on shore at the time of that docking.  

In view of the evidence discussed above, and absent affirmative evidence to the contrary, the Board therefore finds that the appellant is legally presumed to have been exposed his active service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

The Board notes that the record on appeal also contains multiple post-service VA and private clinical records clearly establishing that, in July 2002, the appellant sustained a myocardial infarction and was thereafter diagnosed as having coronary artery disease/ischemic heart disease for which he remains under treatment.  As noted above, this disease is deemed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, the appellant's ischemic hearing disease is therefore legally presumed to be due to exposure to an herbicide agent in Vietnam.  Accordingly, service connection is warranted for ischemic heart disease.


Whether the appellant's notice of disagreement with an April 2009 rating decision denying service connection for hearing loss and tinnitus received on July 12, 2010, was timely

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at his April 2013 hearing, the appellant, through his attorney, indicated that he wanted to withdraw his appeal with respect to the issue of whether his notice of disagreement with an April 2009 rating decision denying service connection for hearing loss and tinnitus received on July 12, 2010, was timely.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.












ORDER

Entitlement to service connection for ischemic heart disease is granted.

The appeal is dismissed as to the issue of whether the appellant's notice of disagreement with an April 2009 rating decision denying service connection for hearing loss and tinnitus received on July 12, 2010, was timely.  



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


